The plaintiff in error was convicted in the district court of Comanche county on a charge of having the unlawful possession of intoxicating liquor as a second and subsequent violation of the liquor law, and was sentenced to serve a term of three months in the state penitentiary at Granite, Oklahoma.
Judgment was rendered in February, 1928, and the appeal was lodged in this court in August, 1928. No briefs in support of the appeal have been filed. The evidence sustains the judgment. No material error is made to appear.
The case is affirmed.